Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of previous office action
The indicated allowability of claims 1-20 in the non-final office action dated 02/11/22 is withdrawn as the claims examined are not the claims intended for examination.  
Status of Claims
Claims 20-39 are pending and under examination in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim contains trade name as Durosoft® which do not describe a particular material or product used in the method one skilled in the art would not know whether the generic name is the same material or not if the trade name is changed.  Eliminating the trade name in the claims is appreciated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerangue et al. (US 7,592,369) in view of Pesacreta (EP 1551358) and further in view of Edelson et al. (WO2009158687) and Bloom et al. (US 5,614,178) and as evidenced by Davis et al. (Clinical and Aesthetics, 2010:3(7) pgs 1-12)
With regards to instant claim 20, Zerangue teaches a transdermal formulation/topical formulation (see col. 33, lines 30+) comprising tranexamic (see col. 33 lines 30+) buffering agents (see col. 32, lines 40+) for treating pigmentation of the skin (see claim 8, as required by instant claim 21). The concentration of tranexamic from 1-10% (as required by instant claims 28-29, see col. 43, lines 40+).

Pesacreta teaches a topical formulation comprising alkaline buffering solution wherein the concentration of the alkaline buffering solution is from 0.3-10%, (see claims 1 and 2 as required by instant claims 26-27) wherein the alkaline buffering solution is sodium carbonate, sodium bicarbonate (see underlined and claim 31) for treating acne. It should be noted that acne leaves discoloration on the skin, (see as evidenced by Davis et al.)
Edelson teaches treating melasma (see 000393) transdermally (see 00011) wherein the melasma is hyperpigmentation resulting from pregnancy (see 000393, as required by instant claim 25), comprising a buffering agent sodium bicarbonate (see 000256), lecithin (see 000253), fatty acids such as palmitic (see claim 206, as required by instant claim 33-34), ethanol (see 000255, as required by instant claim 35) poloxomer (see claim 181), glycolic acid (see 000199).
However, Edelson fails to teach that the lecithin is from egg or soy. Nonetheless MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."     Therefore, that the skilled artisan would have had reason to try any of the lecithin with the reasonable expectation that at least one would be successful.  Also teaches administration reduces hyperpigmentation at least 60% (see 000395)  

One of ordinary skill in the art would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)
The determination of an amounts of actives as recited by instant claim 27, 38 such as glycolic acid, tranexamic acid, sodium carbonate is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention.  
Thus, the claims would have been obvious to one of ordinary skill in the art to formulate the instant claimed invention at the time the claimed invention was made and filed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
20-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/168,111. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a method for treating melasma or reducing a symptom of melasma, the method comprising topically administering to a subject in need thereof a transdermal formulation comprising a buffering agent and tranexamic acid; wherein the buffering agent comprises sodium carbonate, sodium bicarbonate, and/or triethanolamine and the claims of the copending recites a method of treating a melasma, comprising administering a transdermal formulation comprising  a buffering agent to a patient suffering from a melasma, wherein the transdermal formulation reduces the level of brown to gray-brown at the site of melasma by at least 50%, wherein the buffering agent is consists of sodium bicarbonate.  
The current application claims is an obvious variation of the copending application claims
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 20-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6, 8-10, 12, 15 - 26 of U.S. Patent Application No. 17/488143.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a method for treating melasma or reducing a symptom of melasma, the method comprising topically administering to a 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious of each other. The polar solvent in the copending claims can be substituted with menthol as required by both sets of claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 20-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/488154.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a a method for treating melasma or reducing a symptom of melasma, the method comprising topically administering to a subject in need thereof a transdermal formulation comprising a buffering agent and tranexamic acid; wherein the buffering agent comprises sodium carbonate, sodium bicarbonate, and/or triethanolamine and the claims of the copending recites a formulation suitable for transdermal delivery comprising a buffering agent, benzyl alcohol, a penetration enhancer as recited by instant claim. It would have been obvious to use the same penetration enhancer as claimed by the instant claims. 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious of each other. The polar solvent in the copending claims can be substituted with menthol as required by both sets of claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

	
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/7/22